BRUCE, Judge,
concurring in the result.
I agree that the SJA failed to properly advise the convening authority with respect to reassessing Appellant’s sentence after recommending that the convening authority disapprove the finding of guilty to the charge and specification of unauthorized absence. However, I am not convinced that Appellate Government Counsel’s concession of plain error is well founded or that Appellant has established plain error.
In United States v. Kho, 54 M.J. 63 (C.A.A.F.2000), the Court of Appeals for the Armed Forces addressed a somewhat similar situation in which a SJA’s recommendation contained errors and omissions. Appellant Kho did not submit clemency matters to the convening authority and did not point out the error and omissions in the SJA’s recommendation. Kho, 54 M.J. at 64. The court observed that:
RCM 1106(f)(6), Manual for Courts-Martial, United States (1998 ed.), provides that defense counsel’s failure to comment on any matter in the post-trial recommendation in a timely manner waives any later claim of error, unless it rises to the level of plain error. To prevail under a plain-error analysis, appellant had the burden of persuading this Court that: (1) there was an error; (2) it was plain or obvious; and (3) the error materially prejudiced a substantial right. United States v. Finster, 51 M.J. 185, 187 (1999), citing United States v. Powell, 49 M.J. 460, 463, 465 (1998). 54 M.J. at 65.
In this case, RCM 1106(f)(6) is applicable because Appellant did not bring the error in the SJA’s recommendation to the attention of the convening authority. Appellant also did not submit any clemency matters to the convening authority. I agree that the Appellant has established that there was error in the SJA’s recommendation, and that it was plain or obvious. I am not convinced that Appellant has established that the error materially prejudiced a substantial right.
It appears that there is a unique rule for establishing prejudice in the case of RCM 1106(f)(6). In Kho, the court noted, “[b]e-cause of the highly discretionary nature of the convening authority’s action on the sentence, we will grant relief if an appellant presents ‘some colorable showing of possible prejudice.’ United States v. Wheelus, 49 M.J. 283, 289 (1998).” Id. at 65. I question whether this unique rule should be applied in a case such as this. Here, the error in the SJA’s recommendation dealt solely with the legal requirements for reassessing Appellant’s sentence after setting aside one of his convictions. Although this is something that the convening authority should have considered in acting on Appellant’s sentence, it is not a matter of clemency. Therefore, in this respect, the action of the convening authority on Appellant’s sentence is not highly discretionary in nature. After disapproving a conviction based on legal error, the convening authority must conduct a proper reassessment of the sentence.
If the only basis for applying the “some colorable showing of possible prejudice test” to plain error under RCM 1106(f)(6) is the highly discretionary nature of the convening authority’s action on the sentence, then I suggest that test should not apply in a case such as this where the error relates to a pure question of law, and has nothing to do with the convening authority’s ability to take action as a matter of clemency. Accordingly, a more typical standard for establishing prejudice should apply in this case. Cf. United States v. Powell, 49 M.J. 460, 464 (C.A.A.F. 1998) (“the military rules have a higher threshold than the federal rules in that they require plain error to ‘materially prejudice’ substantial rights”).
*583I am not persuaded that Appellant has been prejudiced by the convening authority’s failure to properly reassess the sentence after disapproving the unauthorized absence conviction. Under the circumstances of this case, I am not convinced that the military judge would have awarded any lesser sentence if he had not considered the unauthorized absence conviction that was subsequently disapproved by the convening authority. The unauthorized absence and the missing movement offenses in this case are closely interrelated. Short periods of unauthorized absence are multiplicious with a missing movement offense during the same time. United States v. Murray, 17 M.J. 81 (C.M.A.1983). The roughly five week unauthorized absence in this case was too long to be treated as multiplicious with the missing movement, id., but, in view of the missing movement and marijuana use offenses of which Appellant was also convicted, I am not convinced that it had any significant impact on the military judge’s sentencing decision. Appellant’s sentence is entirely in line with sentences awarded for missing movement and marijuana use offenses, in my experience. Considering the limitations imposed on sentencing at a special court-martial, and that Appellant had negotiated a pretrial agreement, the largely redundant unauthorized absence offense was superfluous in addition to the missing movement and use of marijuana offenses, for sentencing purposes. In as much as there was no prejudice, I would not hold that Appellant had established plain error.
Nevertheless, I am not opposed to using the “broad power” of this Court to moot Appellant’s claim of prejudice. United States v. Tardif, 57 M.J. 219, 223 (C.A.A.F. 2002); see also United States v. Armstrong, 54 M.J. 51, 53 (C.A.A.F.2000) (“a Court of Criminal Appeals is not constrained by the plain-error doctrine”). The majority has concluded that affirming a sentence of a bad conduct discharge, confinement for 60 days, and reduction to the lowest paygrade, would ensure that Appellant suffered no prejudice. I can certainly agree that such sentence relief moots Appellant’s claim of prejudice and, on that basis, I concur in the result.